Citation Nr: 0506805	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-08 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Evaluation of residuals of a left fractured calcaneous, 
with arthritis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from April 1969 to April 
1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, Veterans Affairs, (VA) Regional Office (RO).  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in January 2000.  A transcript of 
the hearing has been associated with the claims file.  

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a left calcaneal fracture are severe.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of a 
left foot calcaneal fracture have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5284 
(2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A March 1997 private record of treatment notes complaint of 
foot pain.  In August 1997, he received a pair of custom 
orthotic shoes.  A private record of treatment, dated in 
December 1997, shows complaint of pain in the left foot and 
plantar calluses, noted to be especially bothersome with 
walking.  

A private examination report, dated in July 1998, notes 
complaints of being unable to vacuum or walk for any 
prolonged period of time, push a lawnmower, climb any 
significant amount of stairs, or do any gardening work, due 
to ankle pain.  He was able to dress himself, brush his 
teeth, shop and take out the trash.  The report notes that he 
was unemployed.  Special shoes for ambulation were noted to 
reduce pain.  

On examination, calluses at the lateral aspect of the 
appellant's toe and hyperkeratosis around the heels were 
noted.  There was no apparent breakdown or unusual shoe wear 
pattern.  He was able to move against gravity and was able to 
resist from 0 degrees to 20 degrees with dorsiflexion, and 
from 0 degrees to 45 degrees with plantar flexion in both 
feet.  X-ray examination of the left foot showed 
osteoarthritis with degenerative joint disease at the first 
MTP, DIP, and multiple tarsal joints but no acute fractures 
or dislocations.  Some mild soft tissue swelling in the 
region of the fifth metatarsalphalangeal joint area was 
noted.  Dorsal and plantar calcaneal spurs were noted.  The 
diagnosis was chronic pain syndrome secondary to degenerative 
joint disease at 1st metatarsalphalangeal joint, distal 
interphalangeal join and multiple tarsal joints.  A history 
of a calcaneal fracture was noted.  

The examiner stated that there appeared to be some callus 
formation at the lateral aspects of the large toe and some 
hyperkeratosis of the bilateral heels.  There were no 
abnormal shoe wear patterns.  The report notes the shoes 
appeared new.  The examiner stated that left ankle pain, 
fatigue, and weakness limited range of motion.  The examiner 
stated that alleged disability was secondary to a previous 
fracture of the foot.  X-ray examination was noted to show 
degenerative joint disease secondary to the fracture.  

On VA examination in June 1999, the examiner noted the 
appellant was able to brush his teeth, dress himself, vacuum, 
drive, and do the grocery shopping.  He was unable to take a 
shower, walk, take out the trash, mow the lawn, do gardening, 
or climb stairs due to left foot pain.  Use of a cane was 
noted to be due to left foot pain.  The gait was abnormal and 
antalgic favoring the left, secondary to left foot pain and 
calcaneus pain.  Abnormal weight bearing signs in the form of 
callosities was noted on the feet.  There was limited 
function of standing and walking due to left calcaneus pain.  
There was mild pes planus.  There was no evidence of hallux 
valgus deformity.  There was evidence of hammertoes deformity 
with dorsiflexion and plantar flexion of the left big toe of 
about 10 degrees.  There was no evidence of active signs of 
inflammation.  Point tenderness on the left forefoot and the 
left calcaneus was noted.  There was no evidence of heat, 
redness, swelling, effusion or drainage.  There were no signs 
of osteomyelitis.  No signs of active bone infection were 
noted.  X-ray examination of the left foot showed 
degenerative arthritis and a plantar spur.  The diagnosis was 
residual of fracture left calcaneus with degenerative joint 
disease of the first metatarsalphalangeal joint and the 
distal interphalangeal joint and tarsals.  

The examiner stated that, objectively, there was point 
tenderness and abnormalities, as described.  The report notes 
the appellant was able to provide self care with limitations.  
The examiner noted the appellant would have difficulty with 
standing and walking, especially during flare-ups.  He 
advised avoiding walking on uneven ground, crawling, and 
crouching.  

In a July 2000 private record of treatment the examiner noted 
that the appellant demonstrated severe pain on range of 
motion.  The examiner stated that range of motion was 
surprisingly close to normal.  The assessments included 
severe degenerative to the ankle joint bilaterally, severe 
degenerative joint disease to both subtalar joints 
bilaterally, and arthralgia.  Use of orthopedic shoes was 
recommended.

On VA examination in December 2002, the appellant complained 
of left foot pain for the past two years.  The pain was noted 
to be daily and constant, with weakness and stiffness.  The 
symptoms were noted to be worse with exposure to cold or 
rainy weather.  The report notes he denied any weakness or 
fatigue.  Use of a cane was noted on and off.  The farthest 
he was able to ambulate with a cane was about 100 yards.   

On examination, good tone bilaterally, with good active 
motion, was noted.  No atrophy or fasciculation was noted.  
Strength was 5/5 throughout, without focal motor deficits.  
Sensory examination was noted to be intact to light touch 
throughout.  Reflexes were symmetric.  There was limited 
function of standing and walking.  The appellant was able to 
ambulate across the room much better with a cane in his right 
hand.  No crutches or braces were noted.  No arch support, 
orthopedic shoe, foot support, corrective show, or building 
up shoe was noted.  

Mild valgus of the left foot was noted.  There was no pes 
planus or pes cavus.  There were no hammertoes or clawed 
toes.  There was no hallux valgus.  Slight hallux rigidus was 
noted.  There was no Morton's metatarsalgia.  There was no 
edema, disturbed circulation, weakness, or atrophy of the 
left foot.  There was tenderness over the left big toe and 
second toe, especially over the proximal interphalangeal 
joint and metatarsalphalangeal joint.  A few Heberden's nodes 
were noted.  X-ray examination of the left foot showed 
possible reiter's syndrome, psoriatic arthropathy, or 
hypertrophic osteoarthropathy.  

The examiner stated that with regard to the appellant's left 
ankle and left foot, the appellant had limitations with 
lifting and carrying heavy weight as well as prolonged 
standing and walking.  Significant difficulty with climbing, 
jumping, and walking on uneven surfaces was noted.  

In a May 2003 letter, the appellant's private physician noted 
x-ray examination showed bilateral severe arthritis involving 
the ankle joints and subtalar joints.  Multiple joint mice 
(and ostophytis) in the rear foot bilateral and right 
interphalangeal joint of the first digit were noted.  
Bilateral hallux varus deformity with joint mice in the right 
hallux was noted.  Arthritic process was noted in the 
bilateral hallux interphalangeal and left fifth digit and 
fifth metatarsalphalangeal joint.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2004).

Under Diagnostic Code 5284, a moderate foot injury is 
assigned a 10 percent disability rating.  A moderately severe 
injury is assigned a 20 percent disability rating.  A severe 
injury is assigned a 30 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2004).  A note to the 
provision states that actual loss of use of the foot is 
assigned a 40 percent disability rating.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in May 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, and to obtain records.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
appellant was also provided notice that he should submit 
pertinent evidence in his possession per 38 C.F.R. § 
3.159(b)(1).  He was advised of how and where to send this 
evidence and how to ensure that it was associated with his 
claim.  

In this case, the appellant had VCAA content-complying notice 
and proper subsequent VA process.  The VCAA letter was issued 
in May 2003.  The AOJ issued a statement of the case in 
October 2003.  Thus, in sum, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claim.  The claimant has 
been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Examinations are 
of record.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The appellant's left foot disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  The evidence 
reflects limitation in the ability to walk, abnormal weight 
bearing, and pain on motion.  In June 1999, it was 
established that he could provide self care with limitations, 
but there was difficulty with standing, walking on uneven 
ground, crawling, and crouching.  The July 2000 examiner 
specifically stated that the appellant had a severe left foot 
disability.  These findings are consistent with a 30 percent 
evaluation.  

An evaluation in excess of 30 percent is not warranted, as 
the evidence does not show loss of use of the left foot.  The 
Board notes that while he has limitations due to his left 
foot disability, he is able to dress himself, brush his 
teeth, vacuum, and do grocery shopping.  In addition, he is 
able to ambulate at least 100 yards.  Clearly, there is no 
loss of use of the left foot warranting a higher evaluation.  

As noted, the appellant is competent to report his symptoms; 
however, he is not a medical professional and his statements 
do not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The finding of experienced medical professionals 
is more probative of the severity of the left foot 
disability.  No examiner has stated that there is loss of use 
of the left foot.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
In this case, the Board finds no other provision upon which 
to assign a higher rating. 

In regard to the appellant's May 2003 statements, the Board 
notes that the evaluation assigned reflects the current 
severity of his left foot disability, not future 
manifestations.  In addition, the most recent December 2002 
VA examination report shows that sensory was noted to be 
intact to light touch and reflexes were symmetric.  


ORDER

A 30 percent evaluation for residuals of a left fractured 
calcaneous is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  


REMAND

The appellant has asserted that he a right knee disorder 
related to service.  He contends that he injured his right 
knee during service while retreating from the enemy.  He has 
also contended that a right knee disorder is the result of 
improper casting of a right ankle injury during service.  In 
addition, he has asserted that his right knee disorder is 
related to the service connected left foot disability.  

An April 1980 VA outpatient treatment record notes a history 
of right meniscectomy in 1973.  A May 1980 record of 
treatment notes a right knee correction six years earlier.  A 
healed right knee scar was noted.  

Records of treatment, dated in September 1982, note the 
appellant had been involved in an altercation two weeks 
earlier and complained of pain over the proximal fibula since 
that time.  X-ray examination of the right tibia and fibula 
showed an oblique fracture of the proximal fibula below the 
knee joint.  An old united chip off of the tip of the fibula 
was noted.  X-ray examination of the right knee showed mild 
degenerative changes and an oblique fracture of the proximal 
fibula just below the knee with evidence of perisoeal callous 
formation.  

In December 1982, service connection for residuals of a right 
fracture of the proximal fibula "ankle" was denied.  Combat 
status was noted to be "none."

A September 1994 VA outpatient treatment record notes the 
appellant had had right knee surgery 21 years earlier.  

An April 1999 private operative report reflects a diagnosis 
of torn medial meniscus, torn lateral meniscus, and Grade II 
chondromalacia patella of the right knee.  

In a March 2000 rating decision, the AOJ continued the denial 
for a right knee disorder.  The decision notes that "[s]uch 
an injury might have bee[n] consistent with the circumstances 
of his combat experience, however, service medical records 
are entirely negative for any evidence of complaints or 
treatment concerning the right knee."  

There is insufficient evidence to make a determination as to 
whether a right knee disorder is related to service.  
38 C.F.R. § 3.326.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should schedule the 
appellant for a VA examination to 
determine the etiology of any right knee 
disorder.  The examiner should respond 
to the following:  Is it at least as 
likely as not that a right knee disorder 
is related to service, to include the 
improper casting of the right ankle 
during service and/or a left foot 
disability.  The examiner should review 
the claims file.  A complete rationale 
should accompany any opinion provided.  

2.  The AOJ should provide an 
explanation as to statements in the 
March 2000 rating referring to combat 
experience.  Does the AOJ accept that 
the appellant was in combat?  

3.  The appellant is to be advised that 
if he fails to report for a scheduled VA 
examination without good cause, the 
claim shall be denied.  38 C.F.R. 
§ 3.655.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


